Order entered December 31, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01552-CV

                             IN RE BOBBY DUNCAN, Relator

                Original Proceeding from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-53157-2014

                                          ORDER
                          Before Justices Lang, Fillmore and Brown

       Based on the Court’s order of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE